Citation Nr: 0202634	
Decision Date: 03/21/02    Archive Date: 04/04/02	

DOCKET NO.  00-12 074	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 decision by the RO.  



FINDING OF FACT

The veteran's service-connected disabilities, consisting of 
the residuals of cold injury to the right foot with 
intermittent claudication, rated as 30 percent disabling; 
residuals of cold injury to the left foot with intermittent 
claudication, rated as 30 percent disabling; residuals of 
cold injury to the right hand, rated as 20 percent disabling; 
residuals of cold injury to the left hand, rated as 20 
percent disabling; residuals of cold injury to the right ear, 
rated at a noncompensable level; residuals of cold injury to 
the left ear, rated at a noncompensable level; peripheral 
vascular disease of the right lower extremity, rated as 10 
percent disabling, peripheral vascular disease of the left 
lower extremity, rated as 10 percent disabling, when taken in 
conjunction with his education and occupational experience, 
are not shown to preclude his participation in all forms of 
substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

In a VA Protocol Examination History for Cold Injuries dated 
in April 1998, the veteran stated that, in his opinion, the 
effects of his cold injuries had gotten worse.  

In March 1999, a VA cold injury examination was accomplished.  
At the time of examination, the veteran gave a history of 
atherosclerosis and intermittent claudication of his 
extremities.  Reportedly, during his service in Korea from 
1950 to 1952, the veteran experienced severe frostbite, 
resulting in a burning sensation, swelling, and discoloration 
in his hands, feet, and ears, as well as constant pain in his 
lower extremities.  

According to the veteran, his pain was worse in cold weather, 
and at the tips of his fingers and toes, and in the arches of 
his feet and legs.  Additional history included problems with 
arteriosclerosis and retinitis pigmentosa.  According to the 
veteran, he had undergone cardiac angioplasty in 1993, and 
was recently retired from his job, where he had worked as a 
lineman.  In the three years prior to the veteran's 
retirement, he had worked as a supervisor in building 
maintenance.  

The veteran denied any amputations or tissue loss, and 
likewise denied Raynaud's phenomenon, though, were he to be 
out in cold weather in extreme temperature without gloves or 
a covering for his feet, his extremities would reportedly 
"turn white."  

On examination, the veteran's feet were noted to be dry and 
very cold to the touch, with scaling above the ankles.  There 
was no evidence of edema, or of ulceration or hair growth.  
Further examination revealed hyperkeratosis of the nails, as 
well as calluses beneath the soles of the veteran's feet.  
Sensation was decreased in the veteran's toes, though motor 
function was intact at 5/5.  

At the time of examination, there was no evidence of 
stiffness or tenderness on range of motion of the veteran's 
feet.  The dorsalis pedis pulses were 1+ bilaterally.  
Electromyographic studies conducted in early April 1999 
showed no electrodiagnostic evidence of neuropathy in the 
lower extremities.  Lower arterial studies, likewise 
conducted in April 1999, were consistent with bilateral small 
vessel disease.  Noted at the time was that the veteran was 
well compensated bilaterally following five minutes of mildly 
symptomatic exercise.  The pertinent diagnoses were those of 
coronary artery disease with a history of PTCA in 1993; 
peripheral vascular disease with intermittent claudication; 
hyperkeratosis of the feet; and cold exposure to the 
extremities, 1950-1952.  

In correspondence of July 1999, the veteran's private 
physician wrote that the veteran suffered from 
arteriosclerotic cardiovascular disease, status post 
myocardial infarction, as well as status post angioplasty, 
peripheral vascular disease, and a history of frostbite.  In 
the opinion of the veteran's physician, because of all of his 
problems, the veteran was unable to perform any type of work 
at the present time.  


In correspondence of July 1999, the veteran's private 
podiatrist wrote that the veteran suffered from vascular 
disease secondary to frostbite, which condition would not 
improve over time.  

In correspondence of July 1999, the veteran's spouse wrote 
that the veteran could walk a very short distance, maybe less 
than one-half block, at which point he found it necessary to 
stop "to regain circulation in his legs."  

In July 1999, there was received the veteran's claim for a 
total disability rating based upon individual unemployability 
due to service-connected disability.  At that time, the 
veteran indicated that he had completed high school and had 
occupational experience in the area of building maintenance, 
and as a communications supervisor.  Reportedly, the veteran 
last worked full time in 1990, and became "too disabled to 
work" in 1994.

In November 1999, an additional VA cold injury protocol 
examination was accomplished.  At the time of examination, it 
was noted that the veteran had last worked nine years 
earlier.  According to the veteran, he experienced pain and 
swelling, tingling, numbness, and stiffness as a result of 
his cold injuries.  Reportedly, the veteran's extremities 
would become "reddened and white."  

When further questioned, the veteran indicated that he did 
not get any scars, or lose any tissue, as a result of his 
frostbite.  Reportedly, the veteran's pain was worse in cold 
weather, with the tips of his fingers, the arches of his 
feet, and his legs being the most affected by pain.  
Additionally noted were problems with weakness of the hands, 
feet, and legs.  

When further questioned, the veteran stated that he did not 
really have any Raynaud's phenomenon, nor was any such 
problem observed during the course of the examination.  The 
veteran complained of color changes in the tips of his 
fingers in cold weather, specifically stating that, on 
exposure, these areas would "become white."  

Regarding hyperhidrosis, the veteran stated that, were he to 
move around too much in winter, he would experience excessive 
sweating of his feet.  He did not have any chronic pain 
resembling causalgia, or any reflex sympathetic dystrophy.  
Nor did he suffer from any breakdown or ulceration of 
frostbite scars.  In point of fact, with the exception of a 
small depression at the distal interphalangeal joint of the 
left second toe, no scars were observed.  Inasmuch as the 
veteran had never had an ulceration in that area, the 
etiology of that depression was unclear.  

When first questioned, the veteran had denied any disturbance 
of nail growth.  Regarding edema, he commented that, once in 
awhile, in cold weather, his feet would swell.  Reportedly, 
on those occasions when he would stand around for any length 
of time, he did experience some swelling around his ankles.  
The veteran commented that he suffered from changes in skin 
color related to exposure to cold.  

The veteran's skin was of a normal thickness.  However, his 
skin was extremely dry and flaking, with a loss of hair on 
the lower portion of the leg.  On the outer aspect of the 
veteran's left leg just above the lateral malleolus, there 
was an oval area which had a "large scale" which was coming 
off.  When questioned, the veteran stated that he had 
suffered "no blistering" in that area and that the "flaking" 
noted was "just part of his dry skin."  When further 
questioned, the veteran stated that he was receiving no 
current treatment, except that, in the winter when outdoors, 
he wore heavy socks.  

Additional medical history included that of hypertension, 
with two myocardial infarctions, described by the veteran as 
"heart disturbances."  Also noted was a coronary artery 
angioplasty in 1993.  The veteran denied chest pain, though 
he did have arteriosclerosis of the lower extremities, 
resulting in calf pain or claudication.  According to the 
veteran, he could walk approximately one-half mile in warm 
weather with no incline.  

On examination, the veteran was described as being well 
developed and well nourished, with a very ruddy complexion, 
and in no acute distress.  The color of the skin of his feet 
showed a slight dependent rubor at the ends of the toes.  At 
the time of examination, there was no evidence of edema, and 
the temperature of his hands and feet were warm.  No atrophy 
was present, and the veteran's skin was quite dry, with a 
texture which was felt to be normal for a man of the 
veteran's age.  No ulcerations were noted, though there was 
diminished hair growth and an absence of hair in the lower 
one third of the veteran's legs.  

On the dorsal surface of the distal interphalangeal joint of 
the second toe of the veteran's left foot, there was a small 
depressed area which did not appear to be a scar.  Ecchymoses 
were present over the dorsum of the veteran's hands, and on 
his forearms, the result of trauma, and, possibly, the taking 
of aspirin.  

An examination of the veteran's nails showed no missing 
parts, though there was evidence of fungus infection.  The 
veteran's nails were not particularly deformed, though they 
appeared both thin and atrophic.

A neurological evaluation was consistent with diminished 
reflexes.  No biceps jerks could be elicited, and there were 
no ankle jerks.  Knee jerks were at 1+, and the Babinski's 
showed down-going toes in both feet.  Vibratory sense and 
proprioception were diminished in the veteran's toes, with 
proprioception possibly diminished in the veteran's fingers.  
At the time of examination, the veteran seemed not to have 
any atrophy or weakness of his extremities.  

On musculoskeletal evaluation, there was no pain or stiffness 
in the joints which had been affected by cold injury.  
Additionally, on looking at the veteran's ears, there did not 
seem to be any change in color, or any scarring.  There was 
no deformity or swelling of any joints, and range of motion 
of all of the small joints was within normal limits.  The 
ligaments in the affected areas were of good strength, and 
there was no pes planus.  

The veteran experienced no pain on manipulation of the 
joints, and there was no loss of tissue of the digits, or of 
any other affected parts.  

On examination of the veteran's extremities, his peripheral 
pulses, as well as the dorsalis pedis or posterior tibial 
pulses, could not be felt.  As previously noted, there was 
some evidence of hair loss.  At the time of evaluation, the 
veteran exhibited no edema, nor was his skin either shiny or 
atrophic.  There was no evidence of Raynaud's phenomenon, 
which usually was present on exposure to cold.  

Noted at the time of examination was that the veteran had 
retired from his job in 1990 after 37 years of service at the 
age of 59.  According to the veteran, he had worked as an 
installer, a repairman, and a lineman for 33 of those years.  
Reportedly, for the last four years, the veteran had worked 
as a supervisor in maintenance "indoors."  Retinitis 
pigmentosa was described as affecting the veteran's central 
vision.  

According to the examiner, the veteran's eye condition, along 
with his two heart attacks, 1993 angioplasty, and peripheral 
arteriosclerosis, including the coronary arteries and lower 
extremities, made it inappropriate for the veteran to 
continue working.  In any case, the veteran would not be 
employable in his previous occupation.  

The clinical impressions were those of residuals of cold 
injury in the hands and feet, with subjective symptoms of 
pain, numbness, and tingling, and objective signs consisting 
of fungal infection and discoloration of the nails of the 
toes; arteriosclerosis; coronary artery disease, including 
two myocardial infarctions and angioplasty in 1993, 
intermittent claudication of the lower extremities due to 
arteriosclerosis, which might be a contributing factor to his 
lower extremity symptoms; retinitis pigmentosa; nonmalignant 
colonic polyps; and hypertension.  

Noted at the time of examination was that the veteran had 
undergone noninvasive arterial studies of his lower 
extremities, which were consistent with arteriosclerotic 
vessel disease.  His small-vessel disease of the feet was 
felt to be more consistent with a history of frostbite, and 
with diabetes.  According to the examiner, the veteran's 
unemployability was related to his age and nonservice-
connected conditions, such as hypertension, diabetes, and 
arteriosclerosis.  The examiner added that the numbness and 
tingling of the veteran's toes could well be attributed to 
his diabetes, which affected small vessels, and 
arteriosclerotic disease, which could also cause many of his 
symptoms.  In the opinion of the examiner, the veteran's cold 
injuries would not be "a compelling reason" for his 
unemployability.

In correspondence of May 2000, the veteran's private 
physician wrote that he had followed the veteran since 1993 
and that, as previously stated, the veteran suffered from 
arteriosclerotic cardiovascular disease, status post a 
myocardial infarction and angioplasty, as well as peripheral 
vascular disease.  The veteran's physician noted that he had 
read the March 2000 Statement of the Case, including the 
opinion of the VA physician that the veteran's numbness and 
tingling of the toes could well be attributed to his 
diabetes, and wished to go on record as noting that the 
veteran did not have diabetes.  

During the course of a personal hearing in August 2000, the 
veteran stated that he had suffered a heart attack in the 
1980's, and retired in 1990.  See Transcript, p. 4.

As noted in a rating decision of November 2001, the veteran's 
service-connected disabilities consist of the residuals of 
cold injury to the right foot, including intermittent 
claudication, evaluated as 30 percent disabling; the 
residuals of cold injury to the left foot, including 
intermittent claudication, evaluated as 30 percent disabling; 
the residuals of cold injury to the left hand, evaluated as 
20 percent disabling; the residuals of cold injury to the 
right hand, evaluated as 20 percent disabling; the residuals 
of cold injury to the right ear, evaluated as noncompensably 
disabling; the residuals of cold injury to the left ear, 
evaluated as noncompensably disabling; peripheral vascular 
disease of the right lower extremity, evaluated as 10 percent 
disabling; and peripheral vascular disease of the left lower 
extremity, evaluated as 10 percent disabling.  

The combined disability evaluation in effect for the 
veteran's various service-connected disabilities was noted to 
be 80 percent.  



Analysis

The veteran in this case seeks a total compensation rating 
based upon individual unemployability.  In essence, it is 
argued that the veteran's various service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment.  

In that regard, total disability ratings for compensation may 
be assigned where the schedular rating for the service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience in the area of 
building maintenance, and as a communications supervisor, and 
last worked in 1990.  

The veteran's service-connected disabilities consist of 
various residuals of cold injury, specifically, injury to the 
right and left hand, the right and left ear, and the right 
and left foot, as well as peripheral vascular disease of the 
right and left lower extremities, for a combined disability 
evaluation of 80 percent.  

His nonservice-connected disabilities include those of 
arteriosclerosis, coronary artery disease resulting in two 
myocardial infarctions and an angioplasty in 1993, retinitis 
pigmentosa, nonmalignant colonic polyps, and hypertension.  

As noted hereinabove, the veteran is currently in receipt of 
a combined 80 percent evaluation for the service-connected 
residuals of cold injury.  However, as of the time of a VA 
examination in March 1999, the veteran denied the presence of 
Raynaud's phenomenon or any related amputations or other 
tissue loss.  While the veteran's feet were cold to the touch 
with scaling above the ankles, there was no evidence of 
ulceration or scars.  Sensation was admittedly decreased in 
the veteran's toes.  However, motor function was intact, and 
there was no stiffness or tenderness on range of motion of 
the veteran's feet.  

On more recent VA examination in November 1999, the veteran 
once again denied the presence of scars or any loss of tissue 
as a result of his service-connected cold injury.  Likewise 
denied was any chronic pain resembling causalgia or reflex 
sympathetic dystrophy.  While according to the veteran, he 
did experience some paresthesia and numbness of his hands and 
feet, there was no evidence of any breakdown or ulceration or 
frostbite scars.  When questioned, the veteran stated that, 
with the exception of heavy socks in the winter when 
outdoors, he was receiving no current treatment for his 
service-connected cold injuries.  

On examination, the veteran appeared both well developed and 
well nourished, and in no acute distress.  While the color of 
the skin of the veteran's feet showed some slight dependent 
rubor, there was no evidence of edema.  The veteran's hand 
and foot temperature was warm.  Evidence of atrophy was 
lacking, and the veteran's skin was quite dry.  

The Board concedes that, on neurological evaluation, the 
veteran's reflexes were diminished, as was vibratory sense 
and proprioception in the veteran's toes.  However, there did 
not seem to be any weakness or atrophy of the veteran's 
extremities.  Similarly absent was evidence of pain or 
stiffness in the joints which had been affected by the 
veteran's cold injuries.  While peripheral pulses could not 
be felt, there was no edema or atrophy of the veteran's 
extremities.  

Noted at the time of examination was that the veteran had 
retired in 1990 after 37 years of service.  Reportedly, for 
33 of those years, the veteran had worked as an installer, 
repairman and lineman.  Over the last four years, the veteran 
had worked as a supervisor in maintenance in an indoor 
setting.  

As noted hereinabove, in addition to the veteran's service-
connected cold injuries, he suffers from various other 
disabilities, among them, retinitis pigmentosa.  In the 
opinion of the VA examiner, this eye condition, along with 
the veteran's two heart attacks, his angioplasty in 1993, and 
peripheral arteriosclerosis, including the coronary arteries 
and lower extremities, made it inappropriate for the veteran 
to continue working.  

The VA examiner was further of the opinion that the veteran's 
unemployability was related to his age and nonservice-
connected conditions, such as hypertension, diabetes, and 
arterial sclerosis, and that his service-connected cold 
injuries were not be a "compelling reason" for his 
unemployability.  

The veteran argues that, contrary to statements by a VA 
examiner, he does not in fact suffer from diabetes mellitus 
which adversely impacts his employability.  Notwithstanding 
this fact, the weight of the evidence is to the effect that 
the veteran's claimed unemployability is not due solely to 
his service-connected disabilities.  See Blackburn v. Brown, 
4 Vet. App. 395, 398 (1993).  

While in a statement of June 1999, the veteran's private 
physician opined that, due to the veteran's arteriosclerotic 
cardiovascular disease, status post myocardial infarction, 
status post angioplasty, peripheral vascular disease, and 
history of frostbite, he was "unable to perform any type of 
work," that statement clearly bases the veteran's 
unemployability on a combination of his service-connected and 
nonservice-connected disabilities, and not solely on his 
service-connected residuals of cold injury.  

Moreover, at the time of the aforementioned VA examination in 
November 1999, the VA examiner specifically found that the 
veteran's service-connected cold injury residuals were not 
the "compelling reason" for his unemployability.  

Under such circumstances, the veteran's claim for a total 
disability rating based upon individual unemployability due 
to service-connected disability must be denied.  

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
those provisions impact upon the adjudication of the 
veteran's current claim.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met it's "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  He has also been afforded 
sufficient opportunity to submit evidence to support his 
claim.  

Under such circumstances involving the issue on appeal, no 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by the 
aforementioned legislation.  



ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

